Chairman and Chief Executive Officer Caterpillar Inc. Peoria, Illinois Dear Institutional Investor: What a difference a year can make! At the 2008 annual stockholders’ meeting, I reported our fifth straight year of record sales/revenues and profits and our expectation for another great year in 2008. Although 2008 was a year of tremendous accomplishment, in September we experienced a seismic shift in the global industries we serve, which quickly and dramatically changed our business.As you know, the global economy has been under severe pressure ever since and, as a result, 2009 will be an extremely challenging year. With that in mind, we are making tough decisions and taking aggressive and decisive actions to position the Company for both short-term and long-term success. We are executing “trough” plans, which have been a part of our strategy since introduced in 2005, across the Company to, among other things, control costs wherever possible, significantly reduce inventory and strengthen the Company’s liquidity position. Good companies become great companies when they face and conquer adversity. We are not merely positioned to survive the financial downturn – rather, we are poised to strengthen our global leadership position.
